Citation Nr: 1035739	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-26 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan and 
Corregidor, Inc.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, the 
RO denied the appellant's claim for death benefits as the 
surviving spouse of a deceased veteran.  The appellant's husband 
died in June 1982.

The Board remanded the case in February 2009 in order to give the 
appellant an opportunity to appoint a representative.  In May 
2009, she submitted a VA Form 21-22a appointing American 
Defenders of Bataan and Corregidor, Inc. as her representative.


FINDING OF FACT

In March 2007, the National Personnel Records Center certified 
that the decedent did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U. S. Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have not 
been met. 38 U.S.C.A. §§ 101(2), 107, 1521 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant complete notice by letters dated in 
January 2007 and October 2008, and the claim was readjudicated in 
a July 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

VA has attempted to obtain verification of the decedent's 
service, and assisted the appellant in obtaining evidence.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

As noted, the appellant is seeking entitlement to VA benefits as 
the surviving spouse of an individual who is alleged to have had 
service in the Philippine Army as a guerrilla during World War 
II.


The term "veteran" is defined by law as a person who served in 
the active military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Persons with service in 
the U.S. Armed Forces of the Far East (USAFFE), including the 
recognized guerrillas, or service with the New Philippine Scouts 
under Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, Dependency and Indemnity Compensation (DIC), or 
burial benefits, VA may accept evidence of service submitted by 
an appellant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department if 
the evidence meets the following conditions:

(1) the evidence is a document issued by the service department.  
A copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by a 
public custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; and


(2) the document contains needed information as to length, time, 
and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 3.203(a).  
However, where the appellant does not submit evidence of service 
or the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of service from 
the service department.

VA is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a particular 
individual served in the United States Armed Forces.  Service 
department findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant has submitted a document, dated in October 1976, 
from the government of the Republic of the Philippines, regarding 
the decedent's service.  In that document, officials of the Armed 
Forces of the Philippines certified that the decedent served in 
the active service of the AFP from July 1946 to June 1950.  This 
document is not from the United States government.

The RO contacted the United States National Personnel Records 
Center (NPRC) and asked that agency to report whether the 
decedent had service that constituted recognized service in the 
Armed Forces of the United States for purposes of eligibility for 
VA benefits.

The evidentiary record contains a certification from the NPRC, 
dated in March 2007, which certifies that the decedent did not 
have service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  This certification is binding on VA, and VA 
has no authority to change or amend the finding.  See Duro, 
supra.  Moreover, the appellant has provided no further evidence 
which would warrant a request for re-certification from the 
service department regarding the decedent's service.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board does not doubt the appellant sincerely believes she is 
entitled to death benefits as the surviving spouse of the 
decedent.  However, where the service department records fail to 
show threshold eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Because the decedent's service 
does not meet the criteria described, the appellant does not meet 
the basic eligibility requirements for death benefits, and the 
claim must be denied based upon a lack of entitlement under the 
law.


ORDER

The claim of basic eligibility for VA death benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


